DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 10 is cancelled.
Claims 21 is newly added.
Claims 1, 7, 9, 19 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "a plurality of second OLED pixels arranged in array and formed on the transition display area" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-18, 21 are rejected for being dependent on rejected base claim 1.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "a plurality of second OLED pixels arranged in array and formed on the transition display area" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 is rejected for being dependent on rejected base claim 19. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US Pub 2019/0237021) in view of Yeke Yazdandoost et al (US Pub 2019/0310724) and Wang (US Pub 2017/0076654).

With respect to claim 1, Peng discloses a method of driving a display panel, wherein the display panel comprises a plurality of non-transparent display area (par 0065; discloses FIGS. 4A-4D are depictions of various examples of display panel 210 having an array of pixels divided into multiple zones) and a plurality of pixels formed on the display panel, (par 0065; discloses  display panel 210 has array of subpixels 300 arranged in rows and columns, and a number of adjacent subpixels (e.g., two, three, or four subpixels) may constitute one pixel) the method comprising: determining picture data to be displayed in the plurality of non-transparent display area, in a plurality of picture data of a frame of picture; (par 0075; discloses generating a set of display data in each frame for each zone of the plurality of zones on display panel 210) performing a sub-pixel rendering operation on the first type of picture data to obtain a plurality of first rendered picture data; (par 0058; discloses the display data 106 is usually programmed at the pixel level, the two subpixels of each pixel or the multiple subpixels of several adjacent pixels may be addressed collectively by subpixel rendering to present the appropriate brightness and color of each pixel, as designated in display data 106 (e.g., pixel data)) driving the plurality of non-transparent display areas according to the first rendered picture data; (Par 0073; discloses  processor 114 may be any processor that can generate display data 106, e.g., pixel data, in each frame and provide display data 106 to control logic 104. the stream of display data 106 transmitted from processor 114 to control logic 104 may include sets of processed display data for some zone(s) on display panel 210; par 0064; discloses Source writing driver 306 in this embodiment is configured to write display data received from control logic 104 into array of subpixels 300 in each frame. For example, source writing driver 306 may simultaneously apply data signals DO-Dm to the data lines (a.k.a. source lines) for each column of subpixels. i.e. image data is separately displayed on each of the plurality of zones and image data for zone 1 is interpreted to be first picture data and  image data for zone 2 is interpreted to be second image data and so on. (see fig. 4A; discloses plurality of zones)); wherein the plurality of pixels comprises a plurality of first OLED pixels arranged in array formed on the non-transparent display area, and a plurality of second OLED pixels arranged in array and formed on the transition display area, (see fig. 4B; discloses an embodiment where zone 2 (i.e. transition zone) is disposed between the zone 1 and zone 3; par 0055; discloses FIG. 2A is a side-view diagram illustrating one example of display 102 including subpixels 202, 204, 206, and 208. Display 102 may be any suitable type of display, for example, OLED displays, such as an active-matrix OLED (AMOLED) display, or any other suitable display;);
Peng doesn’t expressly disclose transparent display area;
In the same field of endeavor, Yeke Yazdandoost discloses an image display apparatus comprising a transparent display area (par 0069; discloses a display stack can include one or more regions having reduced pixel density relative to other regions. A reduced pixel density is typically associated with increased optical transmittance between pixels because the inter-pixel area through which light can traverse the display stack increases; par 0059; discloses a low pixel density region of the active display area 104 of the display stack 112 is positioned above an optical imaging array 114 such that the optical imaging array 114 can receive light transmitted through the inter-pixel regions of the low pixel density region of the active display area 104 of the display stack 112);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng to form a region on the display with reduced pixel density and dispose the optical sensors below the reduced pixel density area of the display as discussed by Yeke Yazdandoost in order to hide the optical sensor from the use and increase the display area of the display device by eliminating the area required by optical sensors that are disposed on the top edge of the display device;
Peng as modified by Yeke Yazdandoost don’t expressly disclose an mth column of the second OLED pixels and a 2m-1 column of the first OLED pixels share a same data line, wherein m is a natural number (see fig. 11; discloses the high-density pixels in column 1 and the low-density pixel R, W in column 1 are connected to same data line DTL);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost to connect plurality of pixels in high density zones and low density zones to the same data line as disclosed by Wang in order to reduce the number of data lines in the display panel. 

  
With respect to claim 2, Peng as modified by Yeke Yazdandoost and Wang discloses wherein before driving the transparent display area according to the second type of picture data, the sub-pixel rendering operation is not performed on the second type of picture data (Peng; par 0058; discloses display data 106 may be programmed at the subpixel level such that display data 106 can directly address individual subpixel without subpixel rendering).

With respect to claim 3, Peng as modified by Yeke Yazdandoost and Wang discloses wherein driving the transparent display area according to the second type of picture data comprises: performing the sub-pixel rendering operation on the second type of picture data to obtain a plurality of second rendered picture data, and driving the transparent display area according to the second rendered picture data (Peng; par 0058; discloses  since the display data 106 is usually programmed at the pixel level, the two subpixels of each pixel or the multiple subpixels of several adjacent pixels may be addressed collectively by subpixel rendering to present the appropriate brightness and color of each pixel, as designated in display data 106 (e.g., pixel data).).

With respect to claim 4, Peng as modified by Yeke Yazdandoost and Wang discloses wherein the display panel further comprises a transition display area, and the transition display area is located between the transparent display area and the non-transparent display area, (see fig. 4B; discloses an embodiment where the zone 1 is surrounded by zone 2 and zone 2 is surrounded by zone 3; i.e. zone 2 is interpreted to be transition display area) the method further comprises: determining a third type of picture data to be displayed in the transition display area in the picture data; and driving the transition display area according to the third type of picture data (Par 0073; discloses  processor 114 may be any processor that can generate display data 106, e.g., pixel data, in each frame and provide display data 106 to control logic 104. the stream of display data 106 transmitted from processor 114 to control logic 104 may include sets of processed display data for some zone(s) on display panel 210; par 0064; discloses Source writing driver 306 in this embodiment is configured to write display data received from control logic 104 into array of subpixels 300 in each frame. For example, source writing driver 306 may simultaneously apply data signals DO-Dm to the data lines (a.k.a. source lines) for each column of subpixels. i.e. image data is separately displayed on each of the plurality of zones and image data for zone 1 is interpreted to be first picture data and  image data for zone 2 is interpreted to be second image data and so on).

	With respect to claim 5, Peng as modified by Yeke Yazdandoost and Wang discloses wherein before driving the transition display area according to the third type of picture data, the sub-pixel rendering operation is not performed on the third type of picture data (Peng; par 0058; discloses display data 106 may be programmed at the subpixel level such that display data 106 can directly address individual subpixel without subpixel rendering).

	With respect to claim 6, Peng as modified by Yeke Yazdandoost and Wang discloses wherein driving the transition display area according to the third type of picture data comprises: performing the sub-pixel rendering operation on the third type of picture data to obtain a plurality of third rendered picture data; driving the transition display area according to the third rendered picture data (Peng; par 0058; discloses  since the display data 106 is usually programmed at the pixel level, the two subpixels of each pixel or the multiple subpixels of several adjacent pixels may be addressed collectively by subpixel rendering to present the appropriate brightness and color of each pixel, as designated in display data 106 (e.g., pixel data).).

	With respect to claim 7, Peng as modified by Yeke Yazdandoost and Wang discloses wherein a second pixel density of the plurality of second OLED pixels is less than a first pixel density of the plurality of first OLED pixels; (Yeke Yazdandoost; par 0125; discloses regions of different pixel densities can be positioned anywhere within an electronic device display. For example, FIG. 6A depicts an electronic device 600 incorporating a display stack defining an active display area 602 that in turn defines a high pixel density region 604 and a low pixel density region 606) the second OLED pixels in a same row and one row of the first OLED pixels in adjacent M rows of the first OLED pixels share a same scanning line, (Peng; fig. 3; discloses the pixels on the same row are connected to same scan line) two scanning lines of two adjacent rows of the second OLED pixels have at least one scanning line of the first OLED pixels disposed therebetween; (Peng; fig. 3; discloses; an even scan line is disposed between two odd scan lines) the second OLED pixels in a same column and one column of the first OLED pixels in M columns of the first OLED pixels share a same data line, (Peng; fig. 3; discloses; pixels in the same column are connected to same date line) two data lines of two adjacent columns of the second OLED pixels have at least one data line of the first OLED pixels disposed therebetween, wherein M is a natural number (Peng; fig. 3; discloses;  an even data line is disposed between two odd data lines);
 		
	With respect to claim 8, Peng as modified by Yeke Yazdandoost and Wang discloses wherein in the non-transparent display area, two adjacent rows of the first OLED pixels display corresponding two adjacent rows of the first rendered picture data, and two adjacent columns of the first OLED pixels display corresponding two adjacent columns of the first rendered picture data; and in the transition display area, two adjacent rows of the second OLED pixels display corresponding two rows of the third rendered picture data, (Peng; see fig. 3; discloses pixels are arranged in plurality of columns and plurality of rows; par 0066; discloses In FIG. 4A, the array of pixels on display panel 210 is divided into nine zones. In this embodiment, the array of pixels are evenly divided. Thus, each zone has the same size and shape, i.e., including the same number of pixels) and at least one row of the third rendered picture data between the two rows of the third rendered picture data is not displayed; two adjacent columns of the second OLED pixels display corresponding two columns of the third rendered picture data, and at least one column of the third rendered picture data between the two columns of the third rendered picture data is not displayed (par 0084; discloses each zone in FIG. 9 has a resolution of 8×8 (i.e., 64 pixels). The set of original display data in each frame for the gazing zone 1 thus includes 64 pieces of display data each representing one pixel. In one example, for each zone other than the gazing zone 1, i.e., the zones 2-9, down-sampling unit 702 may eliminate one half of the pieces of display data, e.g., the pieces of display data representing pixels in the even rows (i.e., the dark blocks shown in the right portion of FIG. 10A). In another example, for each zone other than the gazing zone 1, i.e., the zones 2-9, down-sampling unit 702 may eliminate three-fourth of the pieces of display data, e.g., the pieces of display data representing the pixels in the even rows and pixels in the even columns (the dark blocks shown in the right portion of FIG. 11A); i.e. eliminating pieces of display data from plurality of zones is interpreted as data not being displayed).

	With respect to claim 9, Peng as modified by Yeke Yazdandoost discloses wherein M is equal to 2, (Peng; fig. 3; discloses plurality of rows and columns of pixels) ;
Peng as modified by Yeke Yazdandoost don’t expressly disclose an nth row of the second OLED pixels and a 2n-1th row of the first OLED pixels share a same scanning line, and an mth column of the second OLED pixels and a 2m-1th column of the first OLED pixels share a same data line, wherein n is a natural number and m is a natural number; and the transition display area display the third rendered picture data of alternate rows and columns, so that a position of a pixel row where one row of the second OLED pixels is located is substantially opposite to positions of pixel rows where two adjacent rows of the first OLED pixels are located, and a position of a pixel column where one column of the second OLED pixels is located is substantially opposite to positions of pixel columns where two adjacent columns of the first OLED pixels are located;
In the same field of endeavor, Wang discloses a display device comprising a display with a first region having high pixel density and a second region with low pixel density (see abstract); Wang discloses an nth row of the second OLED pixels and a 2n-1th row of the first OLED pixels share a same scanning line, (see fig. 5; discloses 1st row of low density pixels 48B and first row of high density pixel 48A share the same scan line; see par 0066) wherein n is a natural number; and the transition display area display the third rendered picture data of alternate rows and columns, so that a position of a pixel row where one row of the second OLED pixels is located is substantially opposite to positions of pixel rows where two adjacent rows of the first OLED pixels are located, (see fig. 3; discloses pixel in 1st row of the low density region is located opposite the pixels in 1st and 2nd row of the high density region) and a position of a pixel column where one column of the second OLED pixels is located is substantially opposite to positions of pixel columns where two adjacent columns of the first OLED pixels are located (see fig. 3; discloses pixel in the 1st column of  low density region is located opposite the pixels in the 3rd column of the high density region);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost to share the scan and data line between pixels in the low density region and pixels in the high-density region as disclosed by Wang in order to minimize the scan lines and data lines required to driver the plurality of pixels in the low density region and high density region;
Yeke Yazdandoost further discloses wherein a pixel area of each of the second OLED pixels is larger than a pixel area of each of the first OLED pixels (Yeke Yazdandoost; fig. 5C; discloses pixels in the low density region may be larger compared to pixel in the high density regions);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost and Wang to form the pixels in the transparent display area to be larger compared to pixels in the non-transparent region as disclosed by Yeke Yazdandoost in order to maintain the good display quality of the display device even in the transparent display area by compensating low density of pixels with high luminance pixels.

	With respect to claim 11, Peng as modified by Yeke Yazdandoost and Wang discloses a pixel area of each of the second OLED pixels is N times a pixel area of each of the first OLED pixels, wherein N is a real number greater than or equal to 4, (Yeke Yazdandoost par 0071; discloses  a reduced-density region may be formed from pixels of greater size and/or brightness, or in a different shape, such that the display stack appears to present a display of uniform resolution, brightness, contrast, and/or picture quality despite that pixel density varies across the area of the display stack. (see, e.g., FIG. 5C).) so that a position of the pixel row where one row of the second OLED pixels is located is substantially opposite to positions of the pixel rows where two adjacent rows of the first OLED pixels are located, (Yeke Yazdandoost; fig. 5C; discloses positions of pixels in the low density area is substantially opposite the pixel in the high density area in horizontal direction) and a position of the pixel column where one column of the second OLED pixels is located is substantially opposite to positions of the pixel columns where two columns of the first OLED pixels are located (Yeke Yazdandoost; fig. 5C; discloses positions of pixel in the low density area is substantially opposite the pixel in the high density area in vertical direction).

	With respect to claim 12, Peng as modified by Yeke Yazdandoost and Wang discloses wherein each of the first OLED pixels comprises a plurality of sub-pixels of K colors, wherein K is a natural number; each of the second OLED pixels comprises a plurality of sub-pixels of W colors, wherein W is a natural number; when K is 3, each of the first OLED pixels comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel; when W is 3, each of the second OLED pixels comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel; (Peng; par 0056; discloses as shown in FIG. 2A, light emitting layer 214 includes a plurality of light emitting elements (e.g., OLEDs) 218, 220, 222, and 224, corresponding to a plurality of subpixels 202, 204, 206, and 208, respectively. A, B, C, and D in FIG. 2A denote OLEDs in different colors, such as but not limited to, red, green, blue, yellow, cyan, magenta, or white) wherein, in each of the first OLED pixels, the red sub-pixel, the green sub-pixel, and the blue sub-pixel of the first OLED pixel are arranged side by side or distributed in a triangle; in each of the second OLED pixels, the red sub-pixel, the green sub-pixel, and the blue sub-pixel of the second OLED pixel are arranged side by side or distributed in a triangle (Yeke Yazdandoost; fig. 5A; discloses sub-pixels with RGB colors in high density area and low density area are arranged sided by side);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost to arrange the plurality of pixels side by side as disclosed by Yeke Yazdandoost in order to display images correctly with using the three primary colors.

	With respect to claim 13, Peng as modified by Yeke Yazdandoost and Wang discloses wherein, the transparent display area has any of the following shapes: rectangle, diamond, water drop, circle, ellipse, semicircle, or semiellipse; and when the transparent display area has a rectangle shape, a length of the transparent display area is 3 mm, and a width of the transparent display area is 3 mm (Yeke Yazdandoost; fig. 6A; par 0128; discloses the low pixel density region 606 has a capsule shape).

With respect to claim 16, Peng as modified by Yeke Yazdandoost and Wang discloses wherein determining the first type of picture data to be displayed in the non-transparent display area and the second type of picture data to be displayed in the transparent display area in the plurality of picture data of the frame of picture comprises: determining respective display positions of a plurality of sub-picture data of the pixels according to a receiving sequence of the sub-picture data of the pixels in the picture data and a correspondence between the receiving sequence and the display positions; determining the sub-picture data of the plurality of sub-picture data, whose display positions are located in the non-transparent display area as the first type of picture data; and determining the sub-picture data of plurality of sub-picture data, whose display positions are located in the transparent display area as the second type of picture data, (Peng; par 0075; discloses The display data for the whole array of pixels on display panel 210 in each frame includes a plurality sets of display data, each of which corresponds to one of the plurality of zones divided from the array of pixels. Each set of display data generated by graphics pipelines 604 may be considered as “original” display data because no compression process has been applied to the set of display data to reduce the amount of data. In some embodiments, the size of each set of display data may be determined by two factors: the number of pieces of display data in the set and the size of each piece of display data. For original display data, the number of pieces of display data in each set for a zone may be the same as the number of pixels in the zone. For example, for a zone having a sub-array of pixels arranged in 720 rows and 800 columns, the number of pieces of display data in the corresponding set of original display data is 800×720. par 0080-0084 as well) wherein the picture data of the frame of picture comprises the sub-picture data of a plurality of rows of pixels, and the display panel receives the sub-picture data of one row of pixels at a time, and sub-picture data of each row of pixels drives one row of pixels at a specified position on the display panel to display (Peng;  par 0063; discloses a plurality of scan signals S0-Sn, which are generated based on control signals 108 from control logic 104, to the scan lines (a.k.a. gate lines) for each row of subpixels in array of subpixels 300 in a sequence. The scan signals S0-Sn are applied to the gate electrode of a switching transistor of each pixel circuit during the scan/charging period to turn on the switching transistor so that the data signal for the corresponding subpixel can be written by source writing driver 306).

With respect to claim 19, Peng discloses an apparatus for driving a display panel, (see fig. 3; display panel 300) wherein the display panel comprises a plurality of a non-transparent display area, and a plurality of pixels (par 0065; discloses FIGS. 4A-4D are depictions of various examples of display panel 210 having an array of pixels divided into multiple zones;) the apparatus comprising: a determining circuit configured to determine a first type of picture data to be displayed in the first non-transparent display area and a second type of picture data to be displayed in the second transparent display area, in a plurality of picture data of a frame of picture; (par 0075; discloses graphics pipelines 604 are configured to generate a set of display data in each frame for each zone of the plurality of zones on display panel 210; The display data for the whole array of pixels on display panel 210 in each frame includes a plurality sets of display data, each of which corresponds to one of the plurality of zones divided from the array of pixels. ) a processing circuit configured to perform a sub-pixel rendering operation on the first type of picture data to obtain a plurality of first rendered picture data;(par 0053; discloses subpixel rendering algorithms for various subpixel arrangements may be part of control logic 104 or implemented by control logic 104; par 0058; discloses the display data 106 is usually programmed at the pixel level, the two subpixels of each pixel or the multiple subpixels of several adjacent pixels may be addressed collectively by subpixel rendering to present the appropriate brightness and color of each pixel, as designated in display data 106 (e.g., pixel data)) and a driving circuit configured to drive the first non-transparent display area according to the first rendered picture data, and to drive the second non-transparent display area according to the second type of picture data  (Par 0073; discloses  processor 114 may be any processor that can generate display data 106, e.g., pixel data, in each frame and provide display data 106 to control logic 104. the stream of display data 106 transmitted from processor 114 to control logic 104 may include sets of processed display data for some zone(s) on display panel 210; par 0064; discloses Source writing driver 306 in this embodiment is configured to write display data received from control logic 104 into array of subpixels 300 in each frame. For example, source writing driver 306 may simultaneously apply data signals DO-Dm to the data lines (a.k.a. source lines) for each column of subpixels. i.e. image data is separately displayed on each of the plurality of zones and image data for zone 1 is interpreted to be first picture data and  image data for zone 2 is interpreted to be second image data and so on. (see fig. 4A; discloses plurality of zones)); wherein the plurality of pixels comprises a plurality of first OLED pixels arranged in array formed on the non-transparent display area, and a plurality of second OLED pixels arranged in array and formed on the transition display area, (see fig. 4B; discloses an embodiment where zone 2 (i.e. transition zone) is disposed between the zone 1 and zone 3; par 0055; discloses FIG. 2A is a side-view diagram illustrating one example of display 102 including subpixels 202, 204, 206, and 208. Display 102 may be any suitable type of display, for example, OLED displays, such as an active-matrix OLED (AMOLED) display, or any other suitable display;);
Peng doesn’t expressly disclose transparent display area;
In the same field of endeavor, Yeke Yazdandoost discloses an image display apparatus comprising a transparent display area (par 0069; discloses a display stack can include one or more regions having reduced pixel density relative to other regions. A reduced pixel density is typically associated with increased optical transmittance between pixels because the inter-pixel area through which light can traverse the display stack increases; par 0059; discloses a low pixel density region of the active display area 104 of the display stack 112 is positioned above an optical imaging array 114 such that the optical imaging array 114 can receive light transmitted through the inter-pixel regions of the low pixel density region of the active display area 104 of the display stack 112);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng to form a region on the display with reduced pixel density and dispose the optical sensors below the reduced pixel density area of the display as discussed by Yeke Yazdandoost in order to hide the optical sensor from the use and increase the display area of the display device by eliminating the area required by optical sensors that are disposed on the top edge of the display device;
Peng as modified by Yeke Yazdandoost don’t expressly disclose an mth column of the second OLED pixels and a 2m-1 column of the first OLED pixels share a same data line, wherein m is a natural number (see fig. 11; discloses the high-density pixels in column 1 and the low-density pixel R, W in column 1 are connected to same data line DTL);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost to connect plurality of pixels in high density zones and low density zones to the same data line as disclosed by Wang in order to reduce the number of data lines in the display panel. 


Claims 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US Pub 2019/0237021) in view of Yeke Yazdandoost et al (US Pub 2019/0310724), Wang (US Pub 2017/0076654) and Yamamoto et al (US Pub 2011/0074753).

	With respect to claim 14, Peng as modified by Yeke Yazdandoost and Wang discloses wherein the plurality of pixels comprises a plurality of third OLED pixels arranged in array and formed on the transparent display area, (Yeke Yazdandoost; fig. 5A; discloses pixels in the low density area are arranged in an array); and a pixel density of the first OLED pixels in the non-transparent display area is greater than a pixel density of the third OLED pixels in the transparent display area (Yeke Yazdandoost; fig. 4A; discloses the pixel density in the high density region is greater than the pixel density in the low density region);
Peng as modified by Yeke Yazdandoost and Wang don’t expressly disclose a driving mode of the third OLED pixels is an active driving mode or a passive driving mode; when the driving mode of the third OLED pixels is the active driving mode, a pixel circuit of the third OLED pixels in the transparent display area is a pixel circuit consisting of one transistor, a pixel circuit consisting of two transistors and one capacitor, a pixel circuit consisting of three transistors and one capacitor, a pixel circuit consisting of three transistors and two capacitors, a pixel circuit consisting of four transistors and one capacitor, a pixel circuit consisting of five transistors and one capacitor, a pixel circuit consisting of six transistors and one capacitor, a pixel circuit consisting of seven transistors and one capacitor, or a pixel circuit consisting of seven transistors and two capacitors;
In the same field of endeavor, Yamamoto discloses a display apparatus with improved burn-in correction where a driving mode of the OLED pixels is an active driving mode or a passive driving mode; (par 0064; discloses The organic EL display apparatus is configured to drive each pixel circuit 10 using an organic EL element as a light emitting element to perform light emission driving in an active matrix mode.) when the driving mode of the third OLED pixels is the active driving mode, a pixel circuit of the third OLED pixels in the transparent display area is a pixel circuit consisting of one transistor, a pixel circuit consisting of two transistors and one capacitor, a pixel circuit consisting of three transistors and one capacitor, a pixel circuit consisting of three transistors and two capacitors, a pixel circuit consisting of four transistors and one capacitor, a pixel circuit consisting of five transistors and one capacitor, a pixel circuit consisting of six transistors and one capacitor, a pixel circuit consisting of seven transistors and one capacitor, or a pixel circuit consisting of seven transistors and two capacitors (see fig. 2A; discloses pixel circuit consisting of two transistors and a capacitor);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost and Wang incorporate the pixel circuit and driving method described by Yamamoto in order to improve the burn-in correction of the display device.

	With respect to claim 15, Peng as modified by Yeke Yazdandoost, Wang and Yamamoto discloses wherein the transparent display area has the third OLED pixels of a plurality of colors formed thereon, and the third OLED pixels of different colors in one row form a pixel unit; or all of the third OLED pixels in the transparent display area are pixels of a same color; (Yeke Yazdandoost; fig. 5A; discloses sub-pixels of different colors form a pixel unit) and the pixel density of the third OLED pixels in the transparent display area is the same as a pixel density of the second OLED pixels in the transition display area (Peng; par 0066; discloses , the array of pixels on display panel 210 is divided into nine zones. In this embodiment, the array of pixels are evenly divided.).

	With respect to claim 17, Peng as modified by Yeke Yazdandoost and Wang discloses the transparent display area comprises a plurality of sub-display areas, at least one side of each of the sub-display areas is adjacent to the non-transparent display area, (Yeke Yazdandoost; par 0069; discloses , a display stack such as described herein can include one or more regions having reduced pixel density relative to other regions. Fig. 6 ;discloses the display region 606 surrounded by display region 604); Yeke Yazdandoost discloses the pixel in the transparent region comprises plurality of subpixels arranged in vertically; where plurality of subpixels in each pixel are arranged in horizontal direction  (Yeke Yazdandoost; fig. 5B; pixels 514);
	Peng as modified by Yeke Yazdandoost don’t expressly disclose wherein the display panel comprises an OLED array substrate and an encapsulation layer; the OLED array substrate comprises a base, a first electrode layer disposed on the base, a light emitting structure layer disposed on the first electrode layer, and a second electrode layer disposed on the light emitting structure layer; the encapsulation layer is encapsulated on a side of the OLED array substrate away from the base of the OLED array substrate; the first electrode layer located in the transparent display area comprises a plurality of first electrode groups; each of the first electrodes comprises one first electrode block or a plurality of first electrode blocks, and when each of the first electrodes includes the plurality of first electrode blocks, two adjacent ones of the first electrode blocks are electrically connected; each of the first electrodes is arranged only in one sub-display area, and different ones of the first electrodes are driven by different pixel circuits, and among a plurality of first electrodes in different first electrode groups, there is a gap between two adjacent first electrodes, the two adjacent first electrodes are insulated, and gaps between the plurality of first electrode groups are arranged in a staggered way in the first direction;
	In the same field of endeavor, Yamamoto discloses display apparatus comprising array of pixels arranged in a matrix (see fig. 1); Yamamoto discloses wherein the display panel comprises an OLED array substrate and an encapsulation layer; (par 0102; discloses TFT substrate; fig. 8; protective layer 41) the OLED array substrate comprises a base, a first electrode layer disposed on the base, a light emitting structure layer disposed on the first electrode layer, and a second electrode layer disposed on the light emitting structure layer; (fig. 15A; discloses anode structure 34 formed on the tft substrate; light emitting layer 35 formed on the anode structure and cathode structure 36 formed on the light emitting layer) the encapsulation layer is encapsulated on a side of the OLED array substrate away from the base of the OLED array substrate; (fig. 8; discloses the protective layer 41 is formed away from the tft substrate) the first electrode layer located in the transparent display area comprises a plurality of first electrode groups; each of the first electrodes comprises one first electrode block or a plurality of first electrode blocks, and when each of the first electrodes includes the plurality of first electrode blocks, two adjacent ones of the first electrode blocks are electrically connected; each of the first electrodes is arranged only in one sub-display area, (see fig. 15A; discloses each sub-pixel i.e. red, green blue subpixels forming a pixel comprises individual anode structure 34) and different ones of the first electrodes are driven by different pixel circuits, (see fig. 2A; discloses each subpixel comprises individual pixel circuit to drive the subpixel); and among a plurality of first electrodes in different first electrode groups, there is a gap between two adjacent first electrodes, the two adjacent first electrodes are insulated, and gaps between the plurality of first electrode groups are arranged in a staggered way in the first direction (see fig. 15A; each subpixel anode structure is separated from the adjacent subpixel via the window layer 37);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost to use the sub-pixel structure and drive the pixel according to the method disclosed by Yamamoto in order to improve burn-in correction of the display device.


	With respect to claim 18, Peng as modified by Yeke Yazdandoost, Wang and Yamamoto discloses wherein each of the first electrode groups comprises two first electrodes, (Yeke Yazdandoost; fig. 5A; discloses pixels in the low density region may be formed using two sub-pixels 510) the transparent display area comprises two sub-display areas, and the two first electrodes of each of the first electrode groups are respectively arranged in the two sub-display areas; (par 0069; discloses a display stack such as described herein can include one or more regions having reduced pixel density relative to other regions.) a pixel circuit corresponding to the first electrodes is a pixel circuit consisting of a transistor, a pixel circuit consisting of two transistors and one capacitor, a pixel circuit consisting of three transistors and one capacitor, a pixel circuit consisting of three transistors and two capacitors, a pixel circuit consisting of seven transistors and one capacitor, or a pixel circuit consisting of seven transistors and two capacitors; (Yamamoto; fig. 2A; discloses the pixel circuit may include two transistor and a capacitor) a projection of the first electrode block on the base comprises one first graphic unit or a plurality of connected first graphic units; (Yamamoto; see fig. 15A; discloses each subpixel comprises an EL opening portions 38 )and the light emitting structure layer comprises a plurality of light emitting structure blocks, each light emitting structure block is correspondingly arranged on one of the first electrode blocks, a projection of each of the light emitting structure blocks on the base comprises one second graphic unit or a plurality of connected second graphic units, and the second graphic unit is the same as or different from the first graphic unit (Yamamoto; see fig. 15A; discloses each subpixel includes individual anode structure 34 and individual light emitting element 35 is formed over the anode structure 34 for different subpixels i.e. red, green and blue).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US Pub 2019/0237021) in view of Yeke Yazdandoost et al (US Pub 2019/0310724), Wang (US Pub 2017/0076654) and Huang et al (US Pub 2020/0328373).

With respect to claim 20, Peng as modified by Yeke Yazdandoost and Wang discloses a display device, comprising a display panel and an apparatus for driving a display panel according to claim 19, (Peng; see fig. 1; par 0052; discloses FIG. 1 illustrates an apparatus 100 including a display 102 and control logic 104); wherein the display panel comprises a transparent display area and a non-transparent display area; (Yeke Yazdandoost; fig. 6A; discloses the display comprising transparent region 606 and non-transparent region 604); and a photosensitive element is arranged below the transparent display area; (Yeke Yazdandoost; par 0059; discloses  a low pixel density region of the active display area 104 of the display stack 112 is positioned above an optical imaging array 114 such that the optical imaging array 114 can receive light transmitted through the inter-pixel regions of the low pixel density region of the active display area 104 of the display stack 112) at least a part of the transparent display area is surrounded by the non-transparent display area; (Yeke Yazdandoost; see fig. 6A; discloses the transparent region is surrounded by the non-transparent region 604) and the photosensitive element comprises at least one of the following: a camera, a light sensor, or a light emitter (Yeke Yazdandoost; par 0060; discloses the optical imaging array 114 can be any suitable optical imaging array including one or more photosensitive elements arranged in any suitable pattern. In many examples, the optical imaging array 114 is a low fill-factor array of phototransistor or photodiode elements);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost and Wang to dispose light sensors below the transparent area of the display device as disclosed by Yeke Yazdandoost in order to physically hide the sensors from user’s view while increasing the display area of the device;
Peng as modified by Yeke Yazdandoost  and Wang don’t expressly disclose the display panel comprises an OLED array substrate and an encapsulation layer, the encapsulation layer is encapsulated on a side of the OLED array substrate away from a base  of the OLED array substrate, the encapsulation layer comprises a polarizer, and the polarizer covers the non-transparent display area and does not cover the transparent display area;
In the same field of endeavor, Huang discloses a display panel and a display device where the comprises an OLED array substrate (see fig. 1; array substrate 1) and an encapsulation layer, the encapsulation layer is encapsulated on a side of the OLED array substrate away from a base  of the OLED array substrate, the encapsulation layer comprises a polarizer, (par 0009; discloses  the display panel further comprises a touch screen panel, a polarizer, and a transparent cover which are located on a side of the encapsulation layer opposite to the base substrate.) and the polarizer covers the non-transparent display area and does not cover the transparent display area (par 0010; discloses the polarizer comprises an opening in the transparent region);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost and Wang to form an encapsulation layer comprising polarizer with opening in the transparent region as disclose by Huang in order to protect the display elements while allowing non-polarized light to easily transmit through the opening in the polarizer and reach the sensors disposed under the transparent region of the display panel;

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US Pub 2019/0237021) in view of Yeke Yazdandoost et al (US Pub 2019/0310724), Wang (US Pub 2017/0076654) and LI (US Pub 2017/0103696).

With respect to claim 21, Peng as modified by Yeke Yazdandoost and Wang  don’t expressly disclose wherein in the sub-pixel rendering operation of the third type of picture data, grayscale values of every P pixels in a same row of a frame of a picture data are rendered to brightness values of each pixel of a same row in a frame of a display data, wherein P is a natural number equal or greater than 3, and there are no overlapped same pixels of the picture data for rendering different pixels of the display data;
In the same field of endeavor, LI discloses display device and display; Li discloses wherein in the sub-pixel rendering operation of the third type of picture data, grayscale values of every P pixels in a same row of a frame of a picture data are rendered to brightness values of each pixel of a same row in a frame of a display data, wherein P is a natural number equal or greater than 3, and there are no overlapped same pixels of the picture data for rendering different pixels of the display data (see fig. 2, fig. 5; discloses number of pixels are greater than 3; par 0086; discloses when the current original pixel is the pure-color pixel, if the displayed color of the current original pixel is different from that of the two sub-pixels within the same sub-pixel set of the current sampled pixel, the grayscale value of the sub-pixel of the current original pixel is filled into the previous sub-pixel set of the current sampled pixel, i.e., the energy is leftward shifted. As such, the portion having a higher brightness of the original image may be kept, and the energy may be shifted unitarily. This may effectively eliminate overlapped color issue so as to obtain a clear image); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Peng as modified by Yeke Yazdandoost and Wang   to use the sub-pixel rendering method disclosed by LI to down size the image data of higher resolution to a lower resolution in order to eliminate color overlapping issue so as to obtain a clear image.
Response to Arguments
Applicant's arguments filed with respect to claim 1 and 19 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 19, applicant’s representative argued that the cited references fails to disclose teach an mth column of the second OLED pixels and a 2m-1 column of the first OLED pixels share a same data line, wherein m is a natural number;
However examiner respectfully disagrees and maintains that the limitation of the claimed invention is broad and the broad reasonable interpretation of the claim limitation reads on the disclosure of the cited reference; when the value of m is 1; the column of the second oled pixels and first oled pixel is 1. Wang discloses in one embodiment, where the low density pixel and high density pixels in same column are connected to the same data line (see fig. 11; discloses the high-density pixels in column 1 and the low-density pixel R, W in column 1 are connected to same data line DTL); Therefore Wang discloses the claimed feature and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/13/2022